Citation Nr: 0840269	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  05-32 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether the offset from VA disability compensation for 
payments under the Federal Employees' Compensation Act 
(FECA), Office of Worker's Compensation Programs (OWCP), was 
proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran had active duty from February 1969 to March 1973.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2004 letter of the Department of 
Veterans Affairs (VA) Regional Office in Columbia, South 
Carolina (RO), which informed the veteran that it was 
withholding VA benefits in light of a lump sum award of 
worker's compensation benefits.  The letter related that 
based on information from the U.S. Department of Labor in 
Jacksonville, Florida, the veteran's worker's compensation 
benefits were directly related to his service-connected back 
condition.  

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in March 2007, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, for additional development.  The 
case is now before the Board for final appellate 
consideration.


FINDING OF FACT

Overall, the evidence reflects that the September 2002 OWCP 
award for the period from August 11, 2002, to August 17, 
2003, and the January 2004 OWCP award for the period from 
November 24, 2003, to March 19, 2006, were for cervical and 
lumbar spine disabilities for which the veteran's is service-
connected.  


CONCLUSION OF LAW

The offset from VA disability compensation for payments under 
the Federal Employees' Compensation Act, Office of Worker's 
Compensation Programs, was proper.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159and 3.708.  (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of an April 
2007 letter sent to the appellant that fully addressed the 
appellant's and VA's respective duties for obtaining 
evidence.  Although the notice letter was not sent before the 
initial AOJ decision in this matter, the Board finds that 
this error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of a May 2008 supplemental statement of the 
case (SSOC) after the notice was provided.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal as the timing error 
with respect to notice as to appellant's and VA's respective 
duties for obtaining evidence did not affect the essential 
fairness of the adjudication.  

The Board observes that the VCAA was not satisfied with 
respect to proper notice of the evidence required to 
substantiate the claim.  In this regard, VCAA notice errors 
are presumed prejudicial unless VA shows that the error did 
not affect the essential fairness of the adjudication.  To 
overcome the burden of prejudicial error, VA must show (1) 
that any defect was cured by actual knowledge on the part of 
the claimant; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or, (3) that a 
benefit could not have been awarded as a matter of law.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The Board acknowledges that the April 2007 VCAA letter does 
not provide the proper notice of the evidence required to 
substantiate the claim, creating a presumption of prejudice.  
Nonetheless, such presumption has been overcome.  The veteran 
has been represented by a service organization during the 
appeal.  The August 2005 statement of the case set forth the 
specific laws that apply to his claim.  This was followed by 
readjudication in the May 2008 SSOC.  The veteran has made 
relevant, germane contentions in numerous letters to VA and a 
letter to his United States Senator, and during a September 
2006 videoconference hearing before the undersigned Veterans 
Law Judge.  These factors show that the veteran had actual 
knowledge of the evidence required to substantiate the claim 
and the notice deficiency did not affect the essential 
fairness of the adjudication, rebutting the presumption of 
prejudice.  For this reason, no further development is 
required regarding the duty to notify.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained records from the 
Department of Labor.  The veteran was provided an opportunity 
to set forth his contentions during the September 2006 
videoconference hearing before the undersigned Veterans Law 
Judge.  A VA medical examination would not be relevant to 
this claim.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

VA has made attempts to obtain the underlying medical records 
from the OWCP on which the veteran's worker's compensation 
benefits are based.  Such records could support his 
assertions.  In May 2007 correspondence, the Department of 
Labor informed VA that it could not provide a copy of the 
veteran's medical records because there was no release of 
information.  The Department of Labor also related that it 
had provided the veteran a complete copy of his case file in 
September 2002, and suggested that VA obtain copies from him.  

In February 2008, VA requested the veteran to submit an 
authorization form and to provide copies of any records from 
the Department of Labor he had in his possession.  The 
veteran did not respond to either request.  As a result, VA 
has been unable to obtain potentially favorable evidence.  
"The duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Turning to the merits of the veteran's claim, he is currently 
service-connected for, inter alia, degenerative changes of 
the lumbar spine with denervation, lower extremities 
(previously rated as degenerative changes of the lumbar spine 
with stenosis at L4-5 and L5-S1), evaluated as 40 percent 
disabling.  The August 1996 rating decision that granted 
service connection noted that this disability was secondary 
to the veteran's service-connected knee disabilities.  The 
veteran is also service-connected for status-post cervical 
fusion and diskectomy with fusion of C4 to C6, evaluated as 
30 percent disabling.  The April 1998 rating decision that 
granted service connection noted that this disability was 
secondary to the veteran's service-connected knee 
disabilities.  

In a September 2002 letter he informed VA that he was no 
longer receiving periodic payments from the federal worker's 
compensation program.  He asked VA to reinstate his VA 
compensation payments that had been reduced due to the 
worker's compensation payments.

The veteran contends that the offset from VA disability 
compensation for payments from OWCP is improper because the 
OWCP benefits were not based on disabilities for which he was 
service-connected.  He argues that he is being paid by OWCP 
and VA for different disabilities.  He argues that OWCP is 
forbidden by law to pay compensation for a back, neck, brain 
or spine injury and thus the OWCP benefits must be for 
conditions other than his service-connected lumbar and 
cervical spine disabilities.  

Section 3.708(a)(1) of Title 38 of the Code of Federal 
Regulations states that a person entitled to compensation 
from OWCP, under FECA, based upon disability due to service 
who is also entitled to compensation under the laws 
administered by VA must elect which benefit he will receive.  
Section (b)(2) states that there is no prohibition against 
payment of benefits under FECA concurrently with other 
benefits administered by VA when such benefits are not based 
on the same disability.  38 C.F.R. § 3.708.  

In a March 1999 letter VA informed the veteran that it was 
reducing his VA benefits due to his receipt of worker's 
compensation benefits since February 1998.  

A May 1999 VA notation in the claims file provides that an 
employee at HHS informed the RO that the veteran received 
worker's compensation for a January 1998 laminectomy 
diskectomy at L4-L5 and L5-S1 with fusion.  

A September 2002 letter from OWCP awarded the veteran 
compensation for the period from August 2002 to August 2003.  
The date of injury was April 16, 1996.  The degree of the 
permanent disability was 17 percent of both upper 
extremities.  A January 2004 letter from OWCP awarded the 
veteran compensation for the period from November 2003 to 
March 2006.  The date of injury was April 16, 1996.  The 
degree of the permanent disability was 42 percent, bilateral 
legs (18 percent right and 24 percent left).

In an August 2003 letter to the veteran's private physician, 
the Department of Labor noted that prior to 1997 the veteran 
had been awarded worker's compensation for aggravation of a 
pre-existing cervical stenosis.  

An April 2004 VA Report of Contact provides that an employee 
from the Department of Labor office in Jacksonville, Florida, 
informed the RO that the veteran received a lump sum payment 
of $69,620.21 for the period from November 24, 2003, to March 
19, 2006.  The 42 percent disability for bilateral legs was 
related to the veteran's service-connected back conditions 
(lumbar and cervical).  

The Board finds that the preponderance of the foregoing 
evidence shows that the offsets from VA disability 
compensation for payments under OWCP were proper.  

The Board finds that the August 2003 letter from the 
Department of Labor to the veteran's private physician and 
the April 2004 VA Report of Contact are significant evidence 
that the veteran received OWCP benefits for his service-
connected cervical and lumbar spine disabilities.  This 
evidence is very probative because it is from the actual 
government entity that authorized and paid the veteran his 
worker's compensation benefits.  In fact, there is no 
evidence from the Department of Labor supporting the 
veteran's contentions that the two disabilities for which he 
was paid by OWCP (bilateral upper extremities and bilateral 
legs) were different from the cervical and lumbar spine 
disabilities for which he is compensated by VA.

The Board is aware that the record before it concerning the 
nature of the disabilities for which the veteran received 
worker's compensation benefits is imperfect.  However, the 
Board reiterates that VA attempted to obtain underlying 
medical records from OWCP in order to determine the nature of 
the veteran's worker's compensation awards.  However, the 
veteran refused to authorize VA to obtain records from the 
Department of Labor.  Similarly, the veteran refused to 
submit his own copies of the records the Department of Labor 
gave him in 2002.  Unfortunately, due to the veteran's lack 
of cooperation, VA has been unable to obtain evidence from 
the Department of Labor that might have supported his claim.  
The evidence that is before the Board constrains the Board to 
find that the offset from VA disability compensation for 
payments from OWCP is proper.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt 






	(CONTINUED ON NEXT PAGE)


doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

The offset from VA disability compensation for payments under 
the Federal Employees' Compensation Act, Office of Worker's 
Compensation Programs, was proper.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


